Citation Nr: 9920024	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-20 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to increased monthly payment of death pension 
benefits.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from June 1940 to June 1945.  
He died in February 1996.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, in March 1997.  

The appellant, who is the veteran's surviving spouse, appeals 
the RO's determination regarding the amount of payments due 
her as non-service-connected death pension benefits.  


REMAND

As indicated in the December 1998 Remand, the Board is unable 
to determine from the file the amounts of unreimbursed 
expenses that the RO used in calculating the appellant's 
countable income since the veteran's death in February 1996.  
In that regard, the Board previously requested that the RO 
provide an audit of the appellant's account for the period 
from February 21, 1996, to March 1, 1997.  The Board is not 
able to identify a document in the file that furnishes the 
information that was requested by the Board to enable it to 
determine whether or not the appellant was paid the correct 
amounts for the above period or to determine whether or not 
the termination of payments of death pension benefits to her 
was proper.  

The Board would point out that the United States Court of 
Appeals for Veterans Claims (Court) has held that "where 
remand orders of the Board or this Court are not complied 
with, the Board itself errs in failing to insure 
compliance."  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, inasmuch as a portion of the Board's December 
1998 Remand was not completed by the RO, the appellant's 
appeal is not yet ready for final appellate consideration.  

Accordingly, this case is again REMANDED for the following 
additional actions:  

1.  The RO should conduct an audit of the 
appellant's account for the period of 
February 21, 1996, to the present on a 
month-by-month basis.  In particular, the 
RO should indicate the sources of all 
income during that period, as well as the 
amounts of all applicable deductions from 
the appellant's income during the  
period.  A copy of the audit should be 
placed in the claims file and should also 
be sent to the appellant and her 
accredited representative; they should 
then be given an opportunity to submit 
additional evidence and argument 
regarding the audit.  

2.  The RO should then again review the 
appellant's entitlement to VA death 
pension benefits since the veteran's 
death, considering all the evidence of 
record, particularly all the evidence 
added to the record subsequent to the 
January 1999 supplemental statement of 
the case.  If action taken remains 
adverse to the appellant, she and her 
accredited representative should be 
furnished with a supplemental statement 
of the case concerning the new evidence 
and they should be given an opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order. The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
appellant with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


